Citation Nr: 0735467	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-22 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rate of pension based on 
unreimbursed medical expenses, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to 
September 1945.  He died in November 2003.  The appellant in 
this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied entitlement to accrued benefits.  

As set forth in more detail below, a remand of this matter is 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Nonservice-connected pension

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2007).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2007).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2007).  
Unreimbursed medical expenses, which were paid within the 
twelve month annualization period regardless of when 
incurred, are excluded from annual countable income to the 
extent that the amount paid exceeds 5 percent of the maximum 
annual rate payable.  38 C.F.R. § 3.272 (2007).  

Accrued benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death under existing ratings or 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid, will, upon the death of such 
veteran be paid to his spouse.  38 C.F.R. § 3.1000 (2007).

Reasons for Remand

In this case, at the time of his death, the veteran was in 
receipt of nonservice-connected pension benefits at the aid 
attendance rate.  According to a February 2003 award letter, 
the RO based the rate of the veteran's pension for 2003 on 
his family income, minus $3,153 in continuing unreimbursed 
medical expenses.  

In November 2003, the veteran died.  The following month, the 
appellant submitted a claim for accrued benefits.  
Specifically, the appellant requested consideration of 
additional unreimbursed medical expenses incurred and paid 
prior to the veteran's death in calculating his pension award 
for purposes of accrued benefits.  She has indicated that she 
and the veteran incurred approximately $2,446 in additional 
unreimbursed medical expenses in 2003 prior to his death, 
above and beyond the $3,153 previously considered by the RO 
in determining the veteran's pension rate for 2003.  

The RO has concluded that the unreimbursed medical expense 
information provided by the appellant after the veteran's 
death cannot be considered "evidence on file" at the date 
of the veteran's death for purposes of accrued benefits.  
The Board notes that VA's General Counsel has issued opinions 
relevant to this case which have not yet been considered by 
the RO.  Essentially, the General Counsel has held that 
although information submitted after a veteran's death may 
not be considered "evidence in the file at the time of 
death" for accrued benefits purposes, if the veteran had in 
the past supplied evidence of unreimbursed medical expenses 
that, due to the ongoing nature of his health condition, 
could be expected to recur in succeeding years (in amounts 
capable of estimation with a reasonable degree of accuracy), 
that information could be the basis for a determination that 
evidence in the file permitted prospective estimation of 
medical expenses.  See VAOPGPREC 6-93; VAOPGCPREC 12-94; see 
also Conary v. Derwinski, 3 Vet. App. 109 (1992).  Given the 
General Counsel Opinion and the nature and amount of the 
veteran's unreimbursed medical expenses in the years prior to 
his death, the Board finds that a remand is necessary so that 
the RO may reconsider the appellant's claim.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In addition, the Board notes that under the Veterans Claims 
Assistance Act of 2000 (VCAA), VA has an obligation to notify 
a claimant of the information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence she is to provide and what part VA will attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1).  In this case, the appellant has not yet been 
provided with the required VCAA notification.

This case is therefore REMANDED for the following actions:

1.  The RO should furnish the appellant 
and her representative with an 
appropriate letter to ensure compliance 
with the notice requirements set forth in 
the VCAA and its implementing 
regulations.

2.  After providing the appellant the 
opportunity to respond, the RO should 
reconsider the claim, including a review 
evidence of unreimbursed medical expenses 
used to calculate the veteran's pension 
award during his lifetime to determine 
whether there are unreimbursed medical 
expenses which, due to the static or 
ongoing nature of the veteran's medical 
condition, could be expected to be 
incurred in a like manner in succeeding 
years in amounts which based on past 
experience, were capable of estimation 
with a reasonable degree of accuracy and 
were verified by the Medical Expense 
Report submitted by the appellant in 
March 2004.  If the RO determines that 
any additional unreimbursed medical 
expenses may be considered in calculating 
the veteran's pension award, the RO 
should determine whether there are 
accrued benefits payable to the 
appellant.

3.  If the decision remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



